                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WAYMAN MOORE,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-512
                                              :
BERKS COUNTY JAIL SYSTEM ,                    :
et al.,                                       :
        Defendants.                           :

                                             ORDER

       AND NOW, this 18th day of October, 2019, upon consideration of Wayman Moore’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 14), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Because Moore was incarcerated at the time he filed this civil action, the Prison

Litigation Reform Act (“PLRA”) applies, even though he has since been released from

imprisonment. See, e.g., In re Smith, 114 F.3d 1247, 1251 (D.C. Cir. 1997) (“If a litigant is a

prisoner on the day he files a civil action, the PLRA applies.”). Thus, Moore is ORDERED to

pay an initial partial filing fee of $5.53, which the Court has calculated based on the information

in his prison account statement. See Drayer v. Att’y Gen. of Del., 81 F. App’x 429, 431 (3d Cir.

2003) (per curiam) (“We agree with the District Court's reasoning that once [plaintiff’s] fee

obligations under the PLRA accrued, his subsequent release from prison did not relieve him of

his obligation under the PLRA to pay the initial fee . . . .”); see also Stewart v. Wackenhut Corr.

Corp., Civ. A. No. 01-731, 2006 WL 1623268, at *1 (E.D. Pa. June 8, 2006).

       3.      The Complaint is DEEMED filed.
       4.     The Complaint is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §§

1915(e)(2)(B)(i) and (ii) for the reasons stated in the Court’s Memorandum.

       5.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:


                                                       /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
